Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 2, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160034(82)(83)(84)(85)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                    SC: 160034
  v                                                                 COA: 345268
                                                                    Saginaw CC: 84-000570-FC
  ROBIN RICK MANNING,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the separate motions of Toronto Gardette, Corey L.
  Manning, and Kushawn Miles-El to file briefs amicus curiae and to waive fees are
  GRANTED. The amicus briefs submitted by those individuals are accepted for filing. On
  further order of the Chief Justice, the motion of Criminal Defense Attorneys of Michigan
  to extend the time for filing its brief amicus curiae is GRANTED. That amicus brief will
  be accepted as timely filed if submitted on or before July 16, 2020.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 2, 2020

                                                                              Clerk